Title: From James Madison to William Bingham, [ca. August] 1791
From: Madison, James
To: Bingham, William


Dr. Sir
[ca. August 1791]
The Legislature of Virginia chuse their Senators for Congs. as they do their State officers, by joint ballot of the two Houses. The ballots are first separately collected in each House & then brought together & counted by Committees from each in presence of such other members as think fit to attend, the election being decided by the major vote without regard to a distinction of Houses. It is a rule that if a majority of all the ballots does not fall on the same individual, the process is to be repeated till that happens, or rather I believe, the choice is then to be made between the two highest candidates. I am with much respect Your Mo: Obedt. servt.
Js. Madison Jr
